Citation Nr: 1409573	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1978.  He died in January 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for the Veteran's death. 

In May 2012, the Board requested an opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2012.  In June 2012, the Appeals Management Center (AMC) informed the appellant that she was entitled to submit additional evidence or argument within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days. 

In August 2008 the Board remanded the case in order for the AMC to provide notice to the appellant regarding the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim of service connection for the death of the Veteran based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The notice was furnished to the appellant in September 2012, and the case was readjudicated by way of a Supplemental Statement of the Case in February 2013. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims, which has been reviewed and considered.


FINDINGS OF FACT

1.  The Veteran died in January 2007. 

2.  The cause of the Veteran's death, as shown on the death certificate, was hepatic failure and bilateral pneumonia.  The death certificate also lists liver cirrhosis as a significant condition contributing to death. 

3.  Hepatic failure, bilateral pneumonia and liver cirrhosis did not manifest during service or within one year of separation from service, and are not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

4.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected degenerative disc disease of the lumbar spine and neurological impairment of the right lower extremity did not cause or hasten his death, or contribute substantially or materially to result in his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify an appellant of the information and evidence necessary to substantiate the claim, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

By letters dated in February 2007 and September 2012, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide and what information and evidence VA would attempt to obtain.  The September 2012 letter, sent subsequent to the Board's August 2012 remand, identified the disorders for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on his service-connected disabilities and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  To the extent that the Hupp notice was sent after the initial adjudication of this claim, the claim was readjudicated, following the September 2012 notification letter, by way of a February 2013 supplemental statement of the case (SSOC).  This cures the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Thus, VA satisfied its VCAA notification requirements.

As to its duty to assist, VA obtained the Veteran's service treatment records, and post-service VA and private medical treatment records, in addition to VA medical opinions.  Further, the appellant was allowed sufficient time (i.e. 60 days) to submit additional evidence following the most recent VA medical opinion that was provided in May 2012, but did not do so and there is no indication of any outstanding, relevant records.  

Finally, as noted, this appeal was before the Board in August 2012 and was remanded for further development.  Upon review of the claims file, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that an appellant is entitled to compliance with remand directives as a matter of law); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (requiring only substantial compliance not strict compliance with the terms of the Board's remand).

For these reasons, the Board finds that VA fulfilled its duties to notify and assist and no further action is necessary under the mandates of the VCAA.  

Service Connection for the Cause of the Veteran's Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran's in-service air gun inoculations and exposure to blood caused the Veteran's liver cirrhosis, which in turn caused his hepatic failure and thus his death.  She also argues that the Veteran's nonservice-connected acquired psychiatric condition was incurred in or aggravated by service, which caused the Veteran to self-medicate with alcohol and drugs and that also caused the risk factors, such as needle sticks, large number of sexual partners, IV drug use and alcoholism, which caused or contributed to his death.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The Veteran died in January 2007.  The death certificate lists the causes of the Veteran's death as hepatic failure and bilateral pneumonia, with liver cirrhosis as a contributing factor. 

At the time of the Veteran's death, service connection was not in effect for hepatic failure, bilateral pneumonia or liver cirrhosis.  Service connection was in effect for degenerative disc disease of the lumbar spine, rated as 40 percent disabling, and neurological impairment of the right lower extremity, rated as 10 percent disabling, for a combined rating of 50 percent.  The Veteran was also pursuing a claim of service connection for depression.

The Veteran's service treatment records (STRs) are negative for findings or diagnoses of hepatic failure, bilateral pneumonia or liver cirrhosis.  

Post-service treatment records show the Veteran was treated for liver cirrhosis, Hepatitis C, alcoholism, alcoholic hepatitis, fatty infiltration of the liver, an acquired psychiatric disorder, variously diagnosed, and a personality disorder.  

In an April 2006 report, a VA examiner indicated that the Veteran had a psychiatric disability that pre-existed and was not aggravated by service.  Because the Board determined that the opinion was not adequate for rating purposes, the Board remanded that case in November 2006.  As an aside, the Board observes that the Veteran died in January 2007 and although the RO adjudicated a claim of service connection for psychiatric disability on an accrued basis, the appellant did not appeal that determination.

In May 2007, a VA physician opined that given the Veteran's cause of death, hepatic failure and bilateral pneumonia, it was mere speculation to identify the exact cause of the cirrhosis.  The physician explained that there are three possible etiologies for liver cirrhosis: chronic alcoholism with alcoholic hepatitis, fatty infiltration of the liver, and chronic hepatitis C.  The physician also addressed the Veteran's multiple risk factors for hepatitis C, which include IV heroin use, intranasal cocaine use, alcoholism, multiple sexual partners and a tattoo.  He had no credible occupational exposure or blood transfusions during or due to military service found in the records.  The physician opined that air gun inoculation is a remote possibility for hepatitis exposure and therefore hepatitis C was unlikely caused by or related to air gun inoculation or other in-service factors. 

The Board requested an expert medical opinion in May 2012.  In May 2012, a VHA specialist reviewed the records and determined that the Veteran's psychiatric disability was neither incurred in nor aggravated by service, nor did it have its onset neither in service nor within one year of his discharge from active duty.  The VHA specialist explained that the Veteran had a personality disorder and that the depression and anxiety exhibited during military service are best characterized as part of the affectivity of his personality disorder.   The VHA specialist further explained that the Veteran's acquired psychiatric disorder did not result in the behavior which exposed him to hepatitis C risk factors, nor resulted in chronic alcoholism nor was etiologically related to nor the underlying cause of death nor substantially or materially contributed to the principal cause of death, nor caused the debilitating effects which rendered the Veteran less capable of resisting the effects of other diseases nor had material influence in accelerating death or affecting a vital organ.

As to whether the hepatitis C and liver cirrhosis resulted from acknowledged in-service occurrence of circumcision, condyloma infection and genital warts, air gun inoculation, or multiple sex partners the specialist pointed out that the Veteran had earlier reported that he incurred hepatitis C from his use of multiple drugs and post-service exposure to contaminated needles.  The VHA specialist concurred with the May 2007 VA examiner in that drug abuse and exposure to needle sticks were the most likely causes of hepatitis C and liver cirrhosis.  Therefore, the VHA specialist concluded that the Veteran's hepatitis C or liver cirrhosis was not caused by the in-service circumcision, condyloma infection, genital warts, air gun inoculation or multiple sexual partners.

The Board acknowledges the appellant's contentions as to the Veteran's cause of death.  The Board, however, finds that the VA opinions outweigh the appellant's lay assertions regarding the cause of the Veteran's death.  The matters at hand involve complex medical assessments that require medical expertise and the record does not show that the appellant has the requisite medical training necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the appellant has not submitted any medical evidence to supporting her contentions.

As the preponderance of the evidence shows that a service-connected disability, to include a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death, service connection for the cause of the Veteran's death must be denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


